 1                                                         THE HONORABLE JAMES L. ROBART

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9   JAMES GARY WATLAND,                              )   No. 2:20-cv-00393-JLR
                                                      )
10                                       Plaintiff,   )   ORDER EXTENDING DEADLINE TO
             v.                                       )   RESPOND TO COMPLAINT
11                                                    )
     LEXISNEXIS RISK SOLUTIONS INC., an               )
12   Georgia Corporation,                             )
                                                      )   Noted for consideration:
13                                     Defendant.     )   March 24, 2020
                                                      )
14

15           This matter having come before the Court on the parties’ Stipulated Motion for

     Extension to Time to File Response to the Complaint and the Court finding good cause exists
16
     to grant this motion, it is hereby ordered:
17
             Defendant LexisNexis Risk Solutions, Inc. (“LNRS”) shall respond to Plaintiff’s
18
     Complaint on or before April 1, 2020.
19           IT IS SO ORDERED
20           Dated this 24th day of March, 2020.

21

22

23
                                                           A
                                                           JAMES L. ROBART
                                                           United States District Judge
24
     ORDER EXTENDING DEADLINE TO RESPOND TO
     COMPLAINT - 1
     NO. 2:20-CV-00393-JLR
     128991.0003/8012682.1
